Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  	The amendment filed October 25, 2021, is acknowledged and has been entered. Claims 22 and 72 have been canceled.  Claims 2, 7, 19-21, 23 and 28 have been amended.

1.  	The species election filed October 25, 2021, is acknowledged.
Applicant has elected to wherein the IFNAR1 antibody comprises a L234F, L235E and P331S substitution.
After further consideration the species requirement to elect a species of substitutions is WITHDRAWN.

1.	Claims 1-7, 19-21, 23, 29-30, 68-71 and 73 are pending in the application and are under examination.  



Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

15.	Claims 1-4, 7, 19, 23, 29-30, 68-69 and 73 are rejected under 35 U.S.C. 103(a) as obvious over US 2006/0029601 A1 to Cardarelli et al. (of record) (hereinafter 'Cardarelli') and US 2005/0226876 A1 to Graus et al.  (of record) (hereinafter 'Graus') and as evidenced by US 2003/0219433 A1 to Hansen et al (of record) (hereinafter 'Hansen')

With respect to the claims, Cardarelli discloses a modified human IgG, such as IgG1 and IgG4, class monoclonal antibody specific for IFNAR1 (para [0009],  [0232] and [0264]), wherein said antibody comprises in the Fc region at least one amino acid substitution at 331 (para [0232]), and wherein said antibody exhibits reduced affinity for at least one Fc ligand compared to an unmodified antibody (para [0232]) and wherein positions 234 and 235 are also substituted (para [0231]).  Cardarelli discloses that antibody can be comprised in a transgenic mouse and produced by a hybridoma from the mouse (para [0261]-[271]. Cardarelli also discloses the VH and VL sequences of instant claim 68 (see alignments and antibody 11E2) and that the light chain can be lamba or kappa and pharmaceutical compositions thereof (see para [0091], [0258] and [0307]).  While Cardarelli does not disclose the kappa sequence, as evidenced by Hansen the kappa constant region is 100% identical to instant SEQ ID NO:41 (see alignment).
RESULT 1
US-11-157-494-27
; Sequence 27, Application US/11157494

; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 27
;   LENGTH: 117
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-27

  Query Match             100.0%;  Score 622;  DB 6;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYIFTNYWIAWVRQMPGKGLESMGIIYPGDSDIRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYIFTNYWIAWVRQMPGKGLESMGIIYPGDSDIRY 60

Qy         61 SPSFQGQVTISADKSITTAYLQWSSLKASDTAMYYCARHDIEGFDYWGRGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SPSFQGQVTISADKSITTAYLQWSSLKASDTAMYYCARHDIEGFDYWGRGTLVTVSS 117


RESULT 1
US-11-157-494-31
; Sequence 31, Application US/11157494
; Publication No. US20060029601A1
; GENERAL INFORMATION:
;  APPLICANT: Cardarelli, Josephine M.
;  APPLICANT:  Witte, Alison
;  APPLICANT:  Srinvasan, Mohan
;  TITLE OF INVENTION: INTERFERON ALPHA RECEPTOR 1 ANTIBODIES AND THEIR USES
;  FILE REFERENCE: 04280/1201494-US1
;  CURRENT APPLICATION NUMBER: US/11/157,494
;  CURRENT FILING DATE:  2005-06-20
;  PRIOR APPLICATION NUMBER: 60/581,747
;  PRIOR FILING DATE: 2004-06-21
;  NUMBER OF SEQ ID NOS: 44
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 31
;   LENGTH: 108
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-11-157-494-31

  Query Match             100.0%;  Score 552;  DB 6;  Length 108;
  Best Local Similarity   100.0%;  


Qy          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSFFAWYQQKPGQAPRLLIYGASSRATGIP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPGTLSLSPGERATLSCRASQSVSSSFFAWYQQKPGQAPRLLIYGASSRATGIP 60

Qy         61 DRLSGSGSGTDFTLTITRLEPEDFAVYYCQQYDSSAITFGQGTRLEIK 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRLSGSGSGTDFTLTITRLEPEDFAVYYCQQYDSSAITFGQGTRLEIK 108



RESULT 12
US-10-366-709-54
; Sequence 54, Application US/10366709
; Publication No. US20030219433A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD20 ANTIBODIES AND FUSION PROTEINS THEREOF AND
;  TITLE OF INVENTION:  METHODS OF USE
;  FILE REFERENCE: 18733/115
;  CURRENT APPLICATION NUMBER: US/10/366,709
;  CURRENT FILING DATE:  2003-02-14
;  PRIOR APPLICATION NUMBER: 60/356,132
;  PRIOR FILING DATE: 2002-02-14
;  PRIOR APPLICATION NUMBER: 60/416,232
;  PRIOR FILING DATE: 2002-10-07
;  NUMBER OF SEQ ID NOS: 55
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 54
;   LENGTH: 107
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-366-709-54

  Query Match             100.0%;  Score 553;  DB 4;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 RTVAAPSVFIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQD 60

Qy         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SKDSTYSLSSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 107




In this case, one of ordinary skill in the art would have been motivated to and had a reasonable expectation of success at the time the invention was made to make such products to have applied the L235E and P331S mutations of Graus to the anti-IFNAR1 of Cardarelli to have provided an anti-IFNAR1 with reduced affinity for Fc ligand comprising such substitutions, because Graus demonstrates that Fc domain mutants with these substitutions exhibit reduced binding to Fc ligands, while Cardarelli further suggests substitution of positions 234, 235 and 331 to alter binding to Fc ligands.
Accordingly, as it is commonly known in the art that these positions have advantages in affecting Fc ligand binding, one of skill in the art would have been motivated to make such antibodies.  Finally, as methods of making such antibodies were known in the art, one of skill in the art also would have had a reasonable expectation of success in making such products. 
Therefore, the products of the invention as a whole were prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference.

16.	Claims 1-7, 19-21, 23, 29-30, 68-71 and 73 are rejected under 35 U.S.C. 103(a) as obvious over US 2006/0029601 A1 to Cardarelli et al. (of record) (hereinafter 'Cardarelli') and US 2005/0226876 A1 to Graus et al. (of record) (hereinafter 'Graus') and as evidenced by US 2003/0219433 A1 to Hansen et al (hereinafter 'Hansen') as applied to Claims 1-4, 7, 19, 23, 29-30, 68-69 and 73 above, and further in view of US 2004/0132101 A1 to Lazar et al. (of record) (hereinafter 'Lazar').
Cardarelli and Graus as evidenced by Hansen teach and suggest the antibodies as set forth in the above 103(a) rejection.  
Lazar discloses an Fc variant comprising L234F (para (0024)) exhibiting reduced binding to Fc ligand (para (0096)).

RESULT 12
US-10-366-709-52
; Sequence 52, Application US/10366709
; Publication No. US20030219433A1
; GENERAL INFORMATION:
;  APPLICANT: HANSEN, HANS
;  APPLICANT:  QU, ZHENGXING
;  APPLICANT:  GOLDENBERG, DAVID M.
;  TITLE OF INVENTION: ANTI-CD20 ANTIBODIES AND FUSION PROTEINS THEREOF AND
;  TITLE OF INVENTION:  METHODS OF USE
;  FILE REFERENCE: 18733/115
;  CURRENT APPLICATION NUMBER: US/10/366,709
;  CURRENT FILING DATE:  2003-02-14
;  PRIOR APPLICATION NUMBER: 60/356,132
;  PRIOR FILING DATE: 2002-02-14
;  PRIOR APPLICATION NUMBER: 60/416,232
;  PRIOR FILING DATE: 2002-10-07
;  NUMBER OF SEQ ID NOS: 55
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 52
;   LENGTH: 330
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-366-709-52

  Query Match             98.9%;  Score 1748;  DB 4;  Length 330;
  Best Local Similarity   99.1%;  
  Matches  327;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEFEGG 120

Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG 120

Qy        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYN 180

Qy        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPASIEKTISKAKGQPREPQVYTLPPSREE 240
              ||||||||||||||||||||||||||||||||| ||||||||||||||||||||||||||
Db        181 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSREE 240

Qy        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 MTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW 300

Qy        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330
              ||||||||||||||||||||||||||||||
Db        301 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 330


Accordingly, as it is commonly known in the art that these positions have advantages in affecting Fc ligand binding, one of skill in the art would have been motivated to make such antibodies.  Finally, as methods of making such antibodies were known in the art, one of skill in the art also would have had a reasonable expectation of success in making such products. 
Therefore, the products of the invention as a whole were prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference.
Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




22.	Claims 1-7, 19-21, 23, 29-30, 68-71 and 73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 9,988,459 or claim 1-3 of US Patent 10,301,390 iv view of US 2006/0029601 A1, US 2005/0226876 A1, US 2003/0219433 and US 2004/0132101 A1 (i.e., the prior art of the above 103 rejections).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-2 of US Patent 9,988,459 and claims 1-3 of US patent 10,301,390 both recite antibodies comprising the instantly claimed sequences.
The prior art cited above is discussed supra and the reasoning above is incorporated herein which establishes that it would have been obvious to modify the claims of the patent to make antibodies and other products including the limitations of the instant claims.
Accordingly, any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.

22.	Claims 1-7, 19-21, 23, 29-30, 68-71 and 73 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of US Patent 9,988,459 or, in the alterantive, claims 1-3 of US Patent 10,301,390 iv view of US 2006/0029601 A1, US 2005/0226876 A1, US 2003/0219433 and US 2004/0132101 A1 (i.e., the prior art of the above 103 rejections).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-2 of US Patent 9,988,459 and claims 1-3 of US patent 10,301,390 both recite antibodies comprising the instantly claimed sequences.
The prior art cited above is discussed supra and the reasoning above is incorporated herein which establishes that it would have been obvious to modify the claims of the patent to make antibodies and other products including the limitations of the instant claims.
Accordingly, any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.




Conclusion


18.	No claims are allowed.  

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
November 19, 2021